Citation Nr: 1643402	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for anxiety disorder, not otherwise specified with posttraumatic stress disorder (PTSD) symptoms.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The appellant is a Veteran who served on active duty from February 2006 to October 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for anxiety disorder, not otherwise specified with PTSD symptoms, and assigned a 30 percent rating from October 26, 2011, the day following the Veteran's discharge from active duty service.  

An interim December 2013 rating decision granted an increased 70 percent rating from October 26, 2011 with temporary total (100 percent) ratings from November 1, 2012 to January 1, 2013 and October 16, 2013 to December 1, 2013 (for hospitalization, under 38 C.F.R. § 4.29).  In addition, a June 2015 rating decision assigned a temporary total rating from April 6, 2015 to June 1, 2015 for hospitalization.  As the maximum rating is awarded for the Veteran's periods of hospitalization, the matter of the rating for these periods is moot and will not be addressed herein.

At his request, the Veteran was scheduled for a Travel Board hearing in May 2016.  He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.

The Veteran is seeking an initial increased rating for his service-connected anxiety disorder, not otherwise specified with PTSD symptoms, and a TDIU rating.  Since his most recent May 2013 VA examination, he has been hospitalized twice (October 2013 and April 2015) in connection with his service-connected psychiatric disability.  Further, on his August 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran claimed that his service-connected anxiety disorder prevented him from securing or following any substantially gainful occupation.  Accordingly, VA medical opinion addressing the severity of the Veteran's service-connected psychiatric disability and the combined impact of all his service-connected disabilities (anxiety disorder, sleep apnea, right shoulder tendinopathy, back strain, right eye optic nerve head drusen with visual disturbance with vitreous floaters, tinnitus, left ankle sprain and headaches) on his occupational functioning must be obtained.

Notably, review of the record shows that the Veteran failed to report for VA psychiatric examinations scheduled for June 2015 and January 2016 (he also failed to report for a March 2016 VA examination in connection with his shoulder and arm claims, which may have provided information relevant to his TDIU claim).  The notice of the June 2015 examination was returned as undeliverable; however, notice of the January 2016 (and March 2016) examination was mailed to the Veteran's correct address (as provided on his July 2015 VA Form 20-572, Request for Change of Address/Cancellation of Direct Deposit, and which is an address identified on all subsequent communications from the Veteran) and was not returned as undeliverable.  He has not provided any bases for his failure to appear for these examinations.  However, in light of the Veteran's contentions and his psychiatric hospitalizations, the Board finds that he should be afforded VA medical opinion.  

In addition, since the appeal is being remanded and there is evidence of ongoing mental health treatment, the claims file should be updated to include any outstanding treatment records (VA treatment records are constructively of record).


Accordingly, the case is REMANDED for the following action:

1.  Please obtain updated records of all VA and non-VA treatment.

2.  Then arrange for an appropriate medical opinion to address (1) the functional limitations of his anxiety disorder alone; and (2) the functional limitations of all his service-connected disabilities in combination:  anxiety disorder, not otherwise specified with PTSD symptoms, sleep apnea, right shoulder tendinopathy, back strain, right eye optic nerve head drusen with visual disturbance with vitreous floaters, tinnitus, left ankle sprain and headaches as they may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  [In essence, the Board is requesting an opinion as to the functional impairment caused by the Veteran's anxiety disorder, not otherwise specified with PTSD symptoms, in addition to an opinion as to the functional impairment all his service-connected disabilities, combined, would cause the Veteran.]  

It is noted that the Veteran completed one year of college and has reported no other education or training.  The opinion provider is advised that the Veteran was deployed twice to Afghanistan and his awards and decorations include the Combat Infantryman Badge and a Purple Heart Medal.  In addition, he was awarded the Army Commendation Medal with "V" Device for saving the life of a fellow soldier while under fire.

The opinion provider should explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.  If such opinions cannot be provided without physical examinations, such examinations should be scheduled.  The Veteran is advised that the claims will be decided on the evidence of record if he does not report for scheduled examinations.

3.  Thereafter, review the record and readjudicate the claims.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

